Citation Nr: 0202908	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  99-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  

(The issue of service connection for peripheral neuropathy 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to June 
1968.  He thereafter served in the National Guard from 
October 1970 to September 1972 with periods of active duty 
training in June 1971 and July 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from December 1997 and September 2001 rating decisions 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

The Board is not, at this time, considering the claim of 
entitlement to service connection for peripheral neuropathy 
on the merits.  Rather, the Board is undertaking additional 
development on this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran's left ankle disorder causes moderate 
limitation of motion on dorsiflexion and plantar flexion and 
minimal muscle weakness, however, it does not cause painful 
motion, marked limitation of motion, or marked functional 
impairment.

2.  The veteran does not have a left leg disorder, other than 
peripheral neuropathy, which is related to service.

3.  In a January 1988 decision, the Board denied service 
connection for spine and psychiatric disorders.  

4.  Evidence submitted since the Board's January 1988 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for spine and psychiatric disorders.

5.  Any current spine disorder is not related to the 
veteran's service-connected disease or injury. 

6.  The veteran did not have a psychiatric disorder during 
service nor a psychosis within one year of service; the 
veteran currently has dysthymia which is not related to 
service; he does not currently have PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.51, 4.71a, Part 4, Diagnostic Code 5271 (2001).  

2.  A left leg disorder, other than peripheral neuropathy, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).  

3.  The Board's January 1988 decision denying service 
connection for spine and psychiatric disorders is final.  38 
U.S.C.A. § 7104 (West 1991).

4.  New and material evidence has been submitted since the 
Board's January 1988 decision, thus, the claims of service 
connection for spine and psychiatric disorders are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).

5.  Any current disorder to the spine is not proximately due 
to or the result of the veteran's service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2001).

6.  A psychiatric disorder to include PTSD was not incurred 
or aggravated during active service or active duty training 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 1997 rating decision, the April 1999 statement of 
the case, the November 1999 rating decision, the September 
2000 statement of the case, the September 2001 rating 
decision, the September 2001 supplemental statement of the 
case, as well as in various RO letters, all sent to the 
veteran, of the reasons and bases for the denial of his 
claims.  The Board concludes that the discussions in the 
rating decisions, statements of the case, supplemental 
statement of the case, and various RO letters, informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran has been examined and his medical records 
have been obtained.  In addition, he and his physician 
presented testimony at a personal hearing at the RO.  The 
veteran has not referenced any unobtained evidence that might 
aid his claims or that might be pertinent to the bases of the 
denial of his claims.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with regard to all issues except service connection for 
peripheral neuropathy. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

The veteran served on active duty from January 1966 to June 
1968.  His DD Form 214 reflects that the veteran was awarded 
the Presidential Unit Citation.  Unit awards are awarded for 
unit actions and not for individuals.  Hence, the fact that 
an individual was in a unit which received an award based on 
combat is not necessarily evidence that the veteran engaged 
in combat.  However, they may be utilized in determining as 
part of the overall record whether or not the individual was 
in combat.  In a September 2001 rating decision, the RO made 
a finding that the veteran's award of the Presidential Unit 
Citation was indicative of combat service.  

The veteran also served in the National Guard from October 
1970 to September 1972 with periods of active duty training 
in June 1971 and July 1972.  

In February 1979, the veteran's application for VA disability 
compensation benefits was received.  At that time, he claimed 
that service connection was warranted for residuals of a left 
ankle injury that occurred during service in June 1971.  

Thereafter, service medical records were received which 
showed that the veteran had injured his ankle during active 
duty training in June 1971.  

In April 1979, the veteran was afforded a VA examination.  
The VA examination resulted in a diagnosis of mild to 
moderate residuals of fracture to the left ankle.  

In a May 1979 rating decision, service connection was granted 
for residuals of fracture of the left ankle, assigned a 
noncompensable rating from February 1979.  In July 1979, the 
veteran was notified of this decision and of his procedural 
and appellate rights. 

Thereafter, medical evidence was received from Guadalupe 
Hospital dated in August 1979.  The veteran was admitted with 
complaints of left ankle pain, left knee pain, and low back 
pain.  The veteran reported that since his left ankle injury 
in 1971, he had had these problems, but they had worsened 
over the last 6 months.  He also reported that he had 
experienced left knee and leg swelling and pain.  Physical 
examination only revealed left ankle disability.  The 
physician noted that the veteran reported that he had 
suffered a "nervous breakdown several years ago."  X-rays 
of the left ankle, left knee, and low back were taken.  The 
x-rays of the ankle revealed a small bone fragment separated 
from fibular malleolus tip probably representing an old chip 
fracture.  The x-rays of the left knee revealed vertical 
radiolucent line over the fibula probably representing an 
artifact since there was no history of recent fracture.  The 
x-rays of the back revealed straightening of the lumbar spine 
by muscle spasm with no associated vertebral or discogenic 
abnormalities.  The discharge diagnoses were residuals of old 
fracture of the lateral malleolus and acute lumbosacral 
strain.  

In a March 1980 rating decision, the veteran's noncompensable 
disability rating for left ankle disability was confirmed and 
continued.  

In March 1982, a statement from the Administrator of the 
State Insurance Fund indicated that the veteran was working 
when he suffered an accident.  He was polishing the floor 
with a polisher when he tried to move a desk and felt pain in 
his left hip and back.  The injury suffered was painful 
syndrome of the low back with evidence of radiculopathy of 
L5-S1, related.  

In a March 1982 statement, Luis F. Sanchez Longo, M.D., 
stated that on that day, he had evaluated the veteran.  He 
indicated that the veteran had injured his left ankle in 1971 
which resulted in paralysis of the left foot.  This paralysis 
of the left foot had since caused him to fall on more than 
one occasion which resulted in a back injury.  The physician 
indicated that the veteran had been treated for back injury 
by the State Insurance Fund and had been diagnosed as having 
cervical radiculopathy of C5-C6 and Sacral L1 as shown on 
EMG.  Current physical examination revealed that the veteran 
had peroneal paralysis of the left foot, radiculopathy of C5-
C6 and S1 due to discal herniation, and exogenous obesity.  

In May 1982, the veteran testified at a personal hearing at 
the RO with Dr. Longo who indicated that he practiced 
clinical neurology and had been in practice for approximately 
34 years.  Dr. Longo stated that the veteran had a history of 
an ankle injury in 1971.  After the foot was immobilized due 
to the injury, the veteran suffered a fall while marching and 
fell down several more times thereafter.  As a consequence of 
one or more of these falls, the veteran suffered back and 
neck lesions which were treated at the State Insurance Fund.  
The diagnosis was cervical radiculopathy of C5-C6 and sacral 
radiculopathy of S1, as corroborated by electromyography 
(EMG).  He indicated that when he examined the veteran, he 
displayed dragging of the left foot.  In addition, he had 
dorsiflexion paralysis of the left foot, moderate, to at 
least 10 degrees at least, and had limited inversion and 
eversion of the foot, but did have good flexion of the foot.  
Dr. Longo indicated that the veteran also had limited 
movement of the trunk as well as hypesthesia of the left leg 
under the knee.  Dr. Longo stated that the veteran's 
established diagnoses were peroneal paralysis of the left 
foot as a consequence of the left ankle injury; radiculopathy 
of C5-C6 and S1 as a consequence of discal inversions, 
secondary to falls suffered after June 1971; and exogenous 
obesity.  Dr. Longo opined that the limitation of motion of 
the left foot/ankle was moderate.  The veteran thereafter 
testified that after suffering the left ankle injury, he 
continued to have left ankle pain and twisting of the left 
ankle.  In addition, he had suffered falls because of these 
problems. 

In August 1982, the veteran was afforded a VA examination 
which evaluated the veteran's left ankle.  The diagnoses were 
residuals of fracture of diminished range of motion, disuse 
atrophy, shortening of the left hamstring, and tenosynovitis.  

In a December 1982 rating decision, an increased rating of 10 
percent was assigned for the left ankle disability effective 
March 1982.  Service connection was denied for cervical 
radiculopathy of C5-C6 and sacral S1.  In February 1983, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  The veteran appealed that 
determination.  

Thereafter, a medical report was received from Jorge L. Suria 
Colon, M.D., a psychiatrist.  Dr. Colon indicated that the 
veteran had been evaluated from February 1981 to October 
1983.  He noted that the veteran had reported that he injured 
his back in February 1981 which prevented him from working.  
Mental status examination resulted in diagnoses of anxiety 
disorder with depressive features, moderately severe; and 
painful back syndrome, secondary to lumbosacral 
radiculopathy.  The veteran did not report any symptomatology 
associated with service.  Dr. Colon did not relate current 
psychiatric disability to service.  

A second medical report was received from Dr. Colon which 
showed treatment through April 1982.  At that time, the 
veteran reported having back pain, left side pain, right foot 
pain, right knee pain, and left hip pain.  Dr. Colon noted 
that the veteran had been in the service for 2 years.  The 
veteran reported that he had injured his left ankle during 
service and had suffered back pains thereafter.  While 
working in February 1981, the veteran related that he had 
back pain and was subsequently diagnosed as having painful 
low back syndrome with radiculopathy.  Mental status 
examination resulted in diagnoses of anxiety disorder, 
moderately severe; and painful back syndrome, secondary to 
lumbosacral radiculopathy, unknown etiology.  The veteran did 
not report any psychiatric symptomatology associated with 
service.  Dr. Colon did not relate current psychiatric 
disability to service.  

In March 1984, a separate folder with medical evidence was 
added to the claims file.  The enclosed records showed that 
the veteran was examined in October 1980 by Luis J. Flores 
Vilar, M.D.F.A.C.I.P., a psychiatrist, however, the report 
was dated in October 1983.  Again, the veteran reported that 
he had injured his left ankle in 1971 and his left leg was 
casted.  The veteran reported that the ankle injury 
subsequently caused him to fall on several occasions.  He 
further reported that in February 1981, he was injured when 
moving some desks at work.  He was diagnosed as having 
radiculopathy of C5-C6 and S1.  Dr. Vilar diagnosed the 
veteran as having a "nervous disorder;" unstable back, 
painful, post fracture of ankle; radiculopathy S1; 
radiculopathy C5-C6; lumbar strain; lumbar and cervical 
myositis, post fracture left hand.

Also of record was documentary evidence of a medical hearing 
with regard to the injury that the veteran sustained while 
working which confirmed that he was injured at work, had been 
evaluated neurologically, and was 25 percent disabled.  

The records also showed that the veteran was treated at 
Hospital San Martin in April 1982.  He was diagnosed as 
having cervical radiculopathy C5-C6 and lumbar sacral 
radiculopathy L5-S1 as shown by neurological testing.  He was 
again treated at this facility in November 1984 for the same 
disabilities as well as lumbar and cervical strain and 
generalized osteoarthritis.  During his hospitalizations, the 
veteran again reported the same history of having injured his 
ankle in 1971 and that this injury, he maintained, caused his 
back and neck problems.  

Also of record was a September 1983 medical report of Jose R. 
Hernandez, M.D.  Dr. Hernandez indicated that the veteran was 
driving his truck in June 1971 when he fell down and suffered 
trauma to the left leg and back.  Thereafter, his left leg 
was casted for relief of a fractured left ankle.  He was 
subsequently provided neurological and physiotherapy 
treatment.  In July 1981, he suffered an occupational 
accident in which his back was injured.  Thereafter, he was 
diagnosed as having radiculopathy S1, left, as well as 
cervical radiculopathy.  The veteran had difficulty walking.  
He underwent physical therapy for the left leg.  He also 
underwent psychiatric treatment.  He was hospitalized in 
April 1982 for aggravation of the neck and back conditions.  
Due to back and left leg problems, he was also hospitalized 
in August and September 1989.  Currently, physical 
examination revealed lumbosacral strain, radiculopathy of S1, 
and status post fracture of the left ankle.  In addition, Dr. 
Hernandez indicated that the veteran had nervous disturbance 
and required continuous and indefinite psychiatric treatment.  

Also of record were October 1983 computerized tomographies of 
the lumbar and cervical spine which showed degenerative 
changes, posterior articular processes, predominantly at the 
L4-L5 level; narrowing of the lateral recesses, L4 level 
bilaterally; spondylitic changes, predominantly low cervical 
spine; and narrowing of the intervertebral neural foraminae, 
predominately C5-C6 on the right and C6-C7 level on the left.  

Also received was a medical report of Pablo Cedeno Cotti, 
M.D., dated in April 1984.  In his report, Dr. Cotti stated 
that the veteran had been under his psychiatric care from 
September 1977 to October 1979.  During that time, he 
presented with severe psychotic depression.  Dr. Cotti noted 
that the veteran had served in Vietnam and had difficulty 
sleeping during that time.  He was also the victim of an 
assault at a furniture store which caused increased anguish 
and frightfulness and increased his use of alcohol.  In 1976, 
he was fired from his job which placed him in economically 
very bad shape.  Dr. Cotti opined that the veteran had few 
educational and economic resources which permitted him to 
adapt himself to the difficult situations of employment.  

In May 1984, the veteran was afforded VA examinations.  At 
the time of his psychiatric examination, the veteran reported 
that after he returned from Vietnam, his neuropsychiatric 
symptoms began.  He was jumpy, jittery, and reacted violently 
to any abnormal sounds or external stimuli.  In 1976, he 
reported that he developed an apparent hysterical conversion 
in which he lost his voice.  Thereafter, he was treated by a 
private psychiatrist for several years and was placed on 
antipsychotic medication.  Currently, he reported that he was 
still on psychiatric medication.  The examiner noted that the 
veteran had suffered a left ankle injury which apparently 
never "sealed" and afterwards had suffered falls resulting 
in trauma to the lumbar spine and left wrist.  Also, it was 
noted that the veteran had conditions of the cervical spine 
and left knee.  Mental status examination resulted in a 
diagnosis of dysthymia disorder, chronic, with hysterical 
features, also called a depressive neurosis.  

VA orthopedic examination revealed residuals of left ankle 
fracture of diminished range of motion, disease atrophy, and 
tendonitis; severe obesity; and cervicolumbar paravertebral 
muscle strain and myositis.  The veteran reported to this 
examiner that his left ankle injury resulted in falls in 
which his low back and neck were injured.  VA neurological 
examination revealed that the veteran had cervicodorsolumbar 
"chyonitis"; cervical and lumbar radiculopathy by history; 
and cervical and lumbar herniated nucleus pulposus by 
history.  The veteran reported to this examiner that his left 
ankle injury resulted in falls in which his low back and neck 
were injured.  

In an April 1985 rating decision, the veteran's 10 percent 
disability rating for his left ankle was confirmed and 
continued.  Service connection was denied for a psychiatric 
disorder to include PTSD and for a back disorder.  In May 
1985, the veteran was notified of this decision and of his 
procedural and appellate rights.  The veteran appealed that 
determination to the Board.  

In March 1986, a statement was received from Dr. Vilar dated 
in September 1984, which noted that the veteran had been 
injured during service in 1971 and thereafter had a cast put 
on his left leg.  He was subsequently evaluated by the State 
Insurance Fund which determined that he had radiculopathy in 
C5-C6 and S1.  Thereafter, he continued using a cane which 
aggravated a left wrist condition.  Dr. Vilar indicated that 
the veteran currently was using a hand/wrist brace.  

Also received in March 1986 was a Report of Accidental Injury 
completed by the veteran in September 1984.  He stated that 
he had suffered some falls after his left ankle was 
fractured.  He reported that he used a cane for his limp and 
that the use of the cane aggravated his hand which had become 
swollen.  

In a July 1986 decision, in pertinent part, the Board 
determined that an increased rating was not warranted for 
left ankle disability.  The Board remanded, in pertinent 
part, the issues of entitlement to psychiatric and back 
disorders to the RO for further development to obtain the 
service medical records.  

Thereafter, the service medical records were associated with 
the claims file.  The service medical records for the 
veteran's period of active duty from January 1966 to January 
1968 are negative, in pertinent part, for complaints, 
findings, treatment, or diagnosis of back or psychiatric 
disorders.  In addition, the Board notes that they are also 
negative for complaints, findings, treatment, or diagnosis of 
claimed leg and peripheral neuropathy disorders.  The 
discharge examination revealed normal vascular system, feet, 
lower extremities, spine and other musculoskeletal, 
neurological, and psychiatric.  

In a January 1988 decision, the Board, in pertinent part, 
denied service connection for a back disorder and for a 
psychiatric disorder.  The Board found that a chronic back 
disorder was not shown to have been present during the 
veteran's active service and, that the veteran did not injure 
his back while performing active duty training.  In addition, 
the Board found that a chronic back disorder was not 
etiologically related to the veteran's service-connected left 
ankle disorder.  The Board found that degenerative arthritis 
of the spine was not manifest within one year from the 
veteran's discharge from service.  The Board also found that 
a psychiatric disorder was not shown to have been present 
during the veteran's active service or while he was 
performing active duty training.  In addition, the Board 
found that a psychiatric disorder was not etiologically 
related to the veteran's service-connected left ankle 
disorder.  The Board found that a psychosis was not manifest 
within one year from the veteran's discharge from service.  
In sum, the Board concluded that a back disorder was not 
incurred in or aggravated by service and degenerative 
arthritis was not presumed to have so been incurred; a back 
disorder was not incurred in or aggravated while performing 
active duty training and was not proximately due to or the 
result of service-connected disease or injury; that a 
psychiatric disorder was not incurred in or aggravated by 
service and that a psychosis was not presumed to have so been 
incurred; and that a psychiatric disorder was not incurred in 
or aggravated while performing active duty training and was 
not proximately due to or the result of service-connected 
disease or injury.  

In September 1997, the veteran was afforded a VA examination.  
At that time, the veteran related that he had pain and 
cramping in the lateral aspect of the left ankle which 
radiates to the left leg, left calf, and lower back areas.  
In addition, he reported that he had cramps and numbing of 
the left leg and back.  The veteran related that he walked 
using a short leg brace and a cane.  The examiner indicated 
that the veteran could ambulate, but needed the aid of a 
short leg brace and a one-point cane.  There was no swelling 
of the left ankle.  The examiner stated that he could not 
check well for the instability function and crepitus of the 
left ankle due to the veteran's report of severe pain 
objectively on light touch.  Muscle strength of the left 
ankle dorsiflexor muscle was 4/5 which was good.  Range of 
motion testing of the left ankle revealed that dorsiflexion 
lacked 5 degrees to arrive at neutral position zero.  Plantar 
flexion was 25 degrees.  Range of motion testing of the right 
ankle revealed that dorsiflexion lacked 5 degrees to arrive 
at neutral position zero.  Plantar flexion was 30 degrees.  
The examiner stated that there was no objective evidence of 
pain on motion on any movement of the ankles.  The veteran 
had generalized hyporeflexia in the arms and legs.  He had 
diminished pinprick and smooth sensation diffusely in the 
arms and legs.  The examiner noted that June 1997 VA x-rays 
revealed a normal left ankle joint.  

Thereafter, the veteran submitted a claim of service 
connection for legs, back, and nervous disorders and for an 
increased rating for residuals of a fracture of the left 
ankle.  In support of his claim, he referred to the recent VA 
examination and also submitted a duplicate copy of Dr. Longo 
dated in March 1982.

In a December 1997 rating decision, the RO denied service 
connection for a disorder of the legs; determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for back and nervous disorders; 
and denied entitlement to an increased rating for residuals 
of fracture of the left ankle.  The veteran appealed that 
determination.  

Thereafter, a January 1998 magnetic resonance imaging (MRI) 
was received which showed herniated lumbar disc at L5-S1; 
narrowing of the intervertebral space, desiccation of the 
intervertebral disc, L5-S1; and loss of lumbar lordosis.  

A subsequent October 1999 medical report from Hilario Guzman 
y Lebron, M.D., Consultant Psychiatrist, Spinal Cord Injury, 
was received.  It was initially noted that the veteran had 
been suffering from back pain and numbness of the lower limbs 
for 30 years.  The physician who treated him prior to 1984 
when he began coming to Dr. Guzman's office (Dr. Guzman also 
noted that Dr. Vilar is his associate) went out of practice 
and was not reachable.  Dr. Guzman indicated that Dr. Vilar's 
past examination showed irritability in the muscle supplied 
by L4-L5 on the left, compatible with radiculopathy L5-S1, 
more at left.  A nerve conduction study performed in January 
1998 revealed a peripheral neuropathy with a conduction 
defect below the gastrocnemius soleus muscles.  Current 
assessment was radiculopathy L5-S1; irritability in the 
muscles supplied by L4-L5, left; lumbosacral myositis; 
anxiety; and depression.  Physical therapy was recommended.  
Dr. Guzman opined that the veteran had been suffering 
discomfort and pain since he was in the service; that the 
veteran was exposed to Agent Orange during service and that 
his present condition and disability was related to that 
exposure.  Dr. Guzman also furnished the veteran's past 
clinical records and neurological testing.  

In a November 1999 rating decision, service connection for 
peripheral neuropathy was denied.  The veteran appealed that 
determination.  

In July 1999, another medical statement was received from Dr. 
Guzman.  Current assessment, in pertinent part, was 
dorsolumbar myositis; fractured left ankle; depression; and 
anxiety.  Dr. Guzman opined that the veteran had undergone 40 
sessions of physical therapy to no avail.  He had also 
received analgesics and muscle relaxants.  Dr. Guzman opined 
that the veteran was totally disabled.  

In March 2001, the veteran and Dr. Guzman testified at a 
personal hearing before a hearing officer at the RO.  At that 
time, the veteran's representative clarified that service 
connection was being sought for a left leg disability (as 
opposed to both legs) and a back disorder as secondary to 
service-connected left ankle disability and not on a direct 
basis.  At the hearing, Dr. Guzman testified that he was a 
specialist and that he had been practicing 25 years.  Dr. 
Guzman stated that he had treated the veteran and had 
reviewed his claims file.  Dr. Guzman indicated that the 
veteran suffers from peripheral neuropathy and that the 
veteran had been suffering from this disorder since before 
1982.  He also opined that was "almost completely sure" 
that the veteran's peripheral neuropathy is due to his 
exposure to Agent Orange during service.  With regard to his 
left leg and ankle, Dr. Guzman indicated that his left ankle 
disability affects his left leg.  The veteran wears a left 
leg brace to prevent his left foot from dragging.  In 
addition, Dr. Guzman indicated that the left leg has a 
certain degree of atrophy.  With regard to the back, Dr. 
Guzman indicated that the veteran's back disability was also 
related to his left ankle disability.  The veteran testified 
that he served in combat in Vietnam.  He related that his 
unit was stationed in Sholay, Quan Tri, Dian Sing, and Kai 
Son.  He related that he shot a machine gun at the enemy and 
saw fellow soldiers killed.  He saw them shot in the head and 
saw body parts blown off.  After returning from Vietnam, the 
veteran stated that he began to suffer from psychiatric 
symptomatology such as being jumpy and being unable to sleep.  
Currently, he reported that he has trouble sleeping, crying 
spells, nightmares of Vietnam, and does not watch news 
reports or programs about war events.  The veteran and his 
representative maintained that the veteran has PTSD.  

Thereafter, two medical reports were received from Pablo 
Cedeno Cotti, M.D., a psychiatrist.  One report was dated in 
April 1984 and one was dated in June 2001.  In the April 1984 
report, Dr. Cotti indicated that the veteran was placed under 
his treatment since September 1977 to October 1979.  At that 
time, Dr. Cotti stated that the veteran had severe psychotic 
depression and intense anxiety.  He was placed on 
antipsychotics and antidepressants and went into intensive 
treatment.  Dr. Cotti indicated that the veteran had been in 
the Army in Vietnam and when he returned, he was very tense 
and nervous with sleeping disorder; that the veteran had been 
the victim of an armed hold-up which increased his anxieties 
and fears as well as his use of alcohol.  In the June 2001 
report, Dr. Cotti indicated that the veteran's severe 
psychotic depression and intense anxiety referred to in his 
prior medical report is now what is understood to be PTSD 
under the Diagnostic Statistical Manual III.  He stated that 
there was no doubt that the prior diagnosis should have 
corresponded to chronic PTSD.  

In May 2001, the veteran was afforded a VA examination.  The 
examiner stated that he reviewed the claims file.  The 
examiner indicated that the veteran reported that since 1971, 
he had fallen and sustained cervical and low back injuries.  
The examiner noted that the veteran had sustained a work-
related injury to his low back and cervical spine areas in 
February 1981.  Physical examination and claims file review 
resulted in diagnoses of left S1 radiculopathy by EMG as 
noted by Drs. Colon and Hernandez in 1983; C5-C6 
radiculopathy on EMG as noted by Dr. Hernandez in 1982 and 
1983; cervicolumbar myositis with a lumbar strain as noted by 
Dr. Hernandez in 1983; degenerative joint disease of the 
cervical and lumbar spine as shown by computerized tomography 
scans in 1983; L5-S1 herniated nucleus pulposus by MRI of the 
lumbar spine on a private basis and as shown in VA records in 
1998.  In sum, the examiner noted that the service medical 
records showed that in June 1971, the veteran was dismounting 
from a truck, fell to the ground, and suffered an injury to 
his left ankle, but he did not complain of cervical or low 
back pain; the veteran had a job-related injury to the back 
area in 1981 which was described as painful syndrome of the 
low back with evidence of L5-S1 radiculopathy, and for which 
the veteran received disability; the veteran was hospitalized 
in 1982 for treatment and evaluation of cervical 
radiculopathy at C5-C6 as well as lumbosacral radiculopathy 
at L5-S1; the veteran was hospitalized in 1982 for treatment 
and evaluation of cervical radiculopathy, severe lumbar 
radiculopathy, severe cervical and lumbar strain, and 
generalized osteoarthritis; the service medical records are 
silent toward a low back or cervical condition and first seen 
for a low back disorder in 1979 and suffered an industrial 
accident with injury to the low back in 1981.  The examiner 
stated that it was his opinion after reviewing all available 
evidence that the veteran's current back disorder was not 
secondary to service-connected left ankle fracture and that 
his left leg disorder was a referred pain due to his 
herniated nucleus pulposus of the lumbar spine as confirmed 
by MRI.  

In May 2001, the veteran was afforded a VA examination.  The 
examiner stated that he reviewed the claims file.  At that 
time, the veteran related that he had severe left leg pain 
associated with cramps in the left leg.  No other 
symptomatology was noted.  It was noted that the veteran was 
taking multiple medications.  The veteran related that over 
the past year, he had gone for treatment on 4 or 5 occasions 
due to his left leg condition.  Walking and standing were 
noted to be precipitating factors for the left leg pain and 
medications and physical therapy were noted to be alleviating 
factors.  The veteran related that on rainy days and cold 
days, his left leg pain was severe.  It was noted that he had 
used a one-point cane and a short leg brace since 1971.  The 
veteran stated that he had a paralysis of the left common 
peroneal nerve.  The examiner noted that there were no 
constitutional symptoms for inflammatory arthritis.  The 
examiner noted that the veteran related that he could not 
run, walk straight, squat, and had difficulty using the 
bathroom.  Range of motion of the left ankle on dorsiflexion 
was zero degrees in neutral position and on plantar flexion 
was 25 out of 45 (normal) degrees.  Although limitation of 
motion was shown, the examiner noted that the left ankle was 
functional.  Range of motion of the left knee was zero to 120 
degrees.  There was no painful motion.  The examiner noted 
that there was no objective evidence of painful motion, 
edema, effusion, redness, heat, abnormal movement of the left 
ankle and the left knee.  There was no guarding of movement 
of the left knee or left ankle.  There was mild weakness of 
the left ankle plantar flexor muscles, gastrocnemius and left 
ankle dorsiflexor muscle extensor hallucis longus and 
tibialis anterior with a muscle strength graded 4 of 5.  
There was a non-disabling tenderness to palpation on the left 
ankle lateral malleolus.  The examiner noted that the veteran 
could stand up and walk limping by himself, but had to use 
the cane.  There was no leg discrepancy and there were no 
constitutional signs for inflammatory arthritis.  The 
diagnosis was left ankle fracture.  The examiner stated that 
the left leg examination was negative.  The examiner opined 
that the left leg condition was a referred pain from his 
discogenic disease.  

In May 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner stated that she reviewed the 
claims file.  The examiner stated that the veteran had not 
been hospitalized and, in terms of psychiatric treatment, had 
begun psychiatric treatment with VA in 1998.  The examiner 
stated the veteran had been given disability by the State 
Insurance Fund for a back disorder and an emotional condition 
related to his physical condition.  She also noted that he 
was service-connected for a left ankle disorder.  The veteran 
reported that he saw soldiers killed during service and was 
exposed to a lot of enemy fire.  In one instance, his unit 
had killed an old Vietnamese man.  The examiner noted that 
the veteran gave a very dramatic account of the heat of the 
jungle, of being unable to bathe, and of helicopters that 
were downed by enemy fire.  The diagnosis was dysthymia with 
histrionic features.  The examiner concluded that there was 
no relationship between the current diagnosis and service.  
The examiner indicated that there was absolutely no evidence 
that the veteran's service in Vietnam had affected his 
overall behavior, his family life, his social relations, or 
his working history.  She stated that the veteran was married 
several months after he was discharged from the Marines and 
he also joined the National Guard.  He had no problems until 
he fractured his left ankle in 1961.  He did not have any 
other complaints until 1976 when he had an episode of 
hysterical origin and there was nothing else until he 
suffered a work-related injury.  The examiner noted that the 
reports made by Dr. Suria and other neuropsychiatrists stated 
that the veteran's psychiatric disorder was related to his 
physical problems.  She noted that the veteran never 
mentioned anything about Vietnam until now.  It was noted 
that a social service investigation had been ordered.  

In June 2001, a social worker performed a social and 
industrial field survey.  It was noted, in pertinent part, 
that the veteran wore a neck collar and a leg brace and 
ambulated with a cane.  He complained of having insomnia and 
nightmares as well as other symptoms.  Two of his neighbors 
indicated that the veteran went in and out of his home 
several times a day and performed home chores.  One neighbor 
reported that the veteran was nervous and another reported 
that he did not wear any sort of prosthetic.  Thereafter, in 
September 2001, the RO reopened the claims of service 
connection for back and psychiatric disorders.  

Rating

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups. 

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

The veteran's left ankle disorder is rated under Diagnostic 
Code 5271.  Diagnostic Code 5271 evaluates the ankle 
disability based on limitation of motion.  Moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

A review of the pertinent evidence shows on examination in 
September 1997, the veteran related that he had pain and 
cramping in the lateral aspect of the left ankle which 
irradiates to the left leg, left calf, and lower back areas.  
The veteran related that he walked using a short leg brace 
and a cane.  The examiner indicated that the veteran could 
ambulate, but needed the aid of a short leg brace and a one-
point cane.  There was no swelling of the left ankle.  The 
examiner stated that he could not check well for the 
instability function and crepitus of the left ankle due to 
the veteran's report of severe pain objectively on light 
touch.  Muscle strength of the left ankle dorsiflexor muscle 
was 4/5; range of motion testing of the left ankle revealed 
that dorsiflexion lacked 5 degrees to arrive at neutral 
position zero and plantar flexion was 25 degrees.  Although 
the veteran had complained of pain, the examiner stated that 
there was no objective evidence of pain on motion or any 
movement of the ankle.  The examiner noted that June 1997 VA 
x-rays revealed a normal left ankle joint.  

In July 1999, a medical statement was received from Dr. 
Guzman in which he noted that the veteran had had a fractured 
left ankle.  In March 2001, the veteran and Dr. Guzman 
testified at a personal hearing before a hearing officer at 
the RO.  At that time, Dr. Guzman indicated that the veteran 
wore a left leg brace to prevent his left foot from dragging, 
but he did not indicate that this problem was due to the left 
ankle injury.  

In May 2001, the veteran was afforded a VA joints 
examination.  At that time, the veteran related that he had 
severe left leg pain associated with cramps in the left leg.  
No other symptomatology was noted.  It was noted that the 
veteran was taking multiple medications.  The examiner noted 
that there were no constitutional symptoms for inflammatory 
arthritis.  Range of motion of the left ankle on dorsiflexion 
was zero degrees in neutral position and on plantar flexion 
was 25 out of 45 (normal) degrees.  Although limitation of 
motion was shown, the examiner noted that the left ankle was 
functional.  There was no guarding of movement of the left 
ankle.  There was mild weakness of the left ankle plantar 
flexor muscles, gastrocnemius and left ankle dorsiflexor 
muscle extensor hallucis longus and tibialis anterior with a 
muscle strength graded 4 of 5.  There was a non-disabling 
tenderness to palpation on the left ankle lateral malleolus.  
The examiner noted that the veteran could stand up and walk 
limping by himself, but had to use the cane.  There was no 
leg discrepancy and there were no constitutional signs for 
inflammatory arthritis.  The diagnosis was left ankle 
fracture.

In sum, the medical evidence shows limitation of motion on 
dorsiflexion and on plantar flexion.  In December 1997, range 
of motion testing showed that dorsiflexion lacked 5 degrees 
to arrive at neutral position zero and plantar flexion was 25 
degrees.  In May 2001, range of motion of the left ankle on 
dorsiflexion was zero degrees in neutral position and on 
plantar flexion was 25 out of 45 (normal) degrees.  Mild 
weakness of the left ankle plantar flexor muscles, 
gastrocnemius and left ankle dorsiflexor muscle extensor 
hallucis longus and tibialis anterior with a muscle strength 
graded 4 of 5 was shown on both examination.  No painful 
motion was shown on either examination.  In fact, as noted, a 
VA examiner specifically stated that there was no pain on 
motion despite the veteran's reports of a painful left ankle.  

The Board notes that in order for a higher rating to be 
warranted, the evidence must show marked limitation of motion 
or marked functional impairment of the ankle.  In this case, 
limitation of motion on both dorsiflexion and plantar flexion 
is shown.  The veteran reports that his left ankle is 
painful, but the VA examinations specifically did not show 
pain on objective testing.  In addition, a VA examiner also 
specifically noted that although limitation of motion was 
shown, the examiner noted that the left ankle was functional.  
The Board finds that the veteran's limitation of motion comes 
within the parameters of moderate disability.  In addition, 
objective testing revealed mild weakness of the left ankle 
plantar flexor muscles, gastrocnemius and left ankle 
dorsiflexor muscle extensor hallucis longus and tibialis 
anterior with a muscle strength graded 4 of 5 as well as a 
non-disabling tenderness to palpation on the left ankle 
lateral malleolus.  Thus, the veteran's other symptomatology, 
shown to be mild, also does not rise to the level of marked 
functional impairment.  

The Board notes that the veteran is currently receiving the 
minimum compensable rating for his left ankle.  This rating 
represents his limitation and motion and muscle weakness.  
Despite his contentions, the objective evidence does not show 
painful motion nor does it show marked limitation of motion 
or marked functional impairment of the ankle.  As such, a 
higher 20 percent rating is not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's left ankle now causes or has in the 
past caused frequent periods of hospitalization.  In 
addition, marked interference with his employment is not 
shown.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a higher percent 
rating.  

Service Connection

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, with the exception of 
claimed psychiatric disorder which is addressed below, the 
veteran does not claim nor does the record show that any of 
his other claimed disabilities were incurred while he was 
performing combat service.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  In addition, service 
connection may be granted for a chronic disease, including a 
psychosis and/or organic diseases of the nervous system, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113;  
38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  [While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Disorder of the Left Leg, other than Peripheral Neuropathy

As noted, during his March 2001 personal hearing, the veteran 
and his representative clarified that the veteran was only 
seeking service connection for a left leg disorder as 
secondary to service-connected left ankle disorder.  

A review of the records shows that August 1979 x-rays of the 
left knee revealed vertical radiolucent line over the fibula 
probably representing an artifact since there was no history 
of recent fracture.  In a March 1982 statement, Dr. Longo, 
indicated that current physical examination revealed that the 
veteran had peroneal paralysis of the left foot.  In May 
1982, Dr. Longo testified at a personal hearing at the RO and 
stated that the veteran had hypesthesia of the left leg under 
the knee.  In a September 1983 medical report, Dr. Hernandez 
stated that the veteran had undergone physical therapy for 
the left leg.  In March 2001, Dr. Guzman testified at a 
personal hearing before a hearing officer at the RO.  At that 
time, he generally stated that the veteran's left ankle 
disability affects his left leg.  He indicated that the left 
leg has a certain degree of atrophy.

In May 2001, the veteran was afforded a VA spine examination.  
The examiner stated that he reviewed the claims file.  The 
examiner stated that it was his opinion after reviewing all 
available evidence that the veteran's claimed left leg 
disorder was a referred pain due to his herniated nucleus 
pulposus of the lumbar spine as confirmed by MRI.  Likewise, 
the VA examiner who performed the VA joints examination 
agreed with that assessment.  Specifically, in May 2001, the 
veteran was afforded a VA joints examination.  The examiner 
stated that he reviewed the claims file.  At that time, the 
veteran related that he had severe left leg pain associated 
with cramps in the left leg.  Physical examination was 
performed.  The examiner concluded that the veteran had 
residuals of a left ankle fracture.  The examiner stated that 
the left leg examination was negative although the Board 
notes that limitation of motion of the left knee was shown.  
The examiner opined that the left leg condition was a 
referred pain from his discogenic disease.  

The veteran is seeking service connection for left leg pain 
and cramping.  However, the current medical evidence shows 
that the left leg pain and cramping is part and parcel of his 
discogenic back disorder and is not a separate disease 
entity.  Although Dr. Guzman indicated that the veteran's 
left ankle disorder affects his left leg and causes some 
atrophy, the Board affords greater probative weight to the 
two VA medical opinions as they were based on recent review 
of the claims file and physical examinations.  In addition, 
they are supported by the documentary record.  The recent VA 
examinations did not show atrophy of the left leg.  The 
record shows that the veteran has disc disease of the lumbar 
spine.  This fact is not disputed.  This disc disease causes 
pain radiation into the left leg.  The documentary record 
shows radiculopathy from the low back.  Therefore, since the 
current left leg symptomatology is associated with the 
veteran's low back disorder, a disability for which service 
connection has not been granted, service connection is not 
warranted for a left leg disorder as secondary to a left 
ankle disorder.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.

New and Material Evidence

In a January 1988 decision, the Board, in pertinent part, 
denied service connection for a back disorder and for a 
psychiatric disorder.  The Board found that a chronic back 
disorder was not shown to have been present during the 
veteran's active service and that the veteran did not injure 
his back while performing active duty training.  In addition, 
the Board found that a chronic back disorder was not related 
to the veteran's service-connected left ankle disorder.  The 
Board found that degenerative arthritis of the spine was not 
manifest within one year from the veteran's discharge from 
service.  The Board also found that a psychiatric disorder 
was not shown to have been present during the veteran's 
active service or while he was performing active duty 
training.  In addition, the Board found that a psychiatric 
disorder was not etiologically related to the veteran's 
service-connected left ankle disorder.  The Board found that 
a psychosis was not manifest within one year from the 
veteran's discharge from service.  In sum, the Board 
concluded that a back disorder was not incurred in or 
aggravated by service and degenerative arthritis was not 
presumed to have so been incurred; a back disorder was not 
incurred in or aggravated while performing active duty 
training and was not proximately due to or the result of 
service-connected disease or injury; that a psychiatric 
disorder was not incurred in or aggravated by service and 
that a psychosis was not presumed to have so been incurred; 
and that a psychiatric disorder was not incurred in or 
aggravated while performing active duty training and was not 
proximately due to or the result of service-connected disease 
or injury.  

The Board's January 1988 decision is final and cannot be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. § 7104.  When the RO or the Board has disallowed a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the Board 
decision in January 1988.  

Currently, the veteran seeks to reopen the claims of service 
connection for spine and psychiatric disorders.  He maintains 
that he has a spine disorder which is secondary to his left 
ankle disorder.  In support of his claim, Dr. Guzman 
indicated that the veteran's a current spine disorder is in 
fact due to his left ankle disorder.  With regard to his 
psychiatric disorder, the veteran maintains that he has PTSD 
and has submitted Dr. Cotti's medical statement which stated 
that the veteran has PTSD due to his Vietnam service.  

The Board finds that, assuming the credibility of the 
aforementioned evidence which supports the veteran's claims 
as required by Justus, the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for spine and psychiatric disorders.  This evidence is not 
only new, but is also material because it relates current 
spine disorder to his service-connected left ankle disorder 
and because it states that he has PTSD due to service.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.

Secondary Service Connection for a Spine Disorder

As noted, during his March 2001 personal hearing, the veteran 
and his representative clarified that the veteran was only 
seeking secondary service connection for a spine disorder, 
that the veteran's current spine disorder is secondary to 
service-connected left ankle disorder.  

The first documentation of back complaints is dated in August 
1979 when the veteran was admitted to Guadalupe Hospital with 
complaints of left ankle pain, left knee pain, and low back 
pain.  The veteran related at that time that he had had back 
problems since he suffered a left ankle injury in 1971.  X-
rays of the back revealed straightening of the lumbar spine 
by muscle spasm with no associated vertebral or discogenic 
abnormalities.  The discharge diagnosis was acute lumbosacral 
strain.  

Thereafter, the veteran suffered a work-related accident in 
which he injured his spine.  He was diagnosed as having 
painful syndrome of the low back with evidence of 
radiculopathy of L5-S1, related, as well as cervical 
radiculopathy of C5-C6 and sacral L1 as shown on EMG.  

Thereafter, the veteran told his private physician, Dr. 
Longo, that he had fallen several times due to his left ankle 
and hurt his back and neck.  Dr. Longo stated that the 
veteran's established diagnosis was radiculopathy of C5-C6 
and S1 as a consequence of discal inversions, secondary to 
falls suffered after June 1971.  The veteran also reported 
the same medical history to Dr. Colon, as noted in a medical 
report documenting treatment through April 1982.  

In October 1980, the veteran was seen by Dr. Vilar.  Again, 
the veteran reported that he had injured his left ankle in 
1971, his left leg was casted, and that the ankle injury 
subsequently caused him to fall on several occasions.  He 
thereafter reported to this physician that in February 1981, 
he was injured when moving some desks at work.  Dr. Vilar 
diagnosed the veteran as having an unstable back, painful, 
post fracture of ankle; radiculopathy S1; radiculopathy C5-
C6; lumbar strain; lumbar and cervical myositis.

The veteran was treated at Hospital San Martin in April 1982.  
He was diagnosed as having cervical radiculopathy C5-C6 and 
lumbar sacral radiculopathy L5-S1 as shown by neurological 
testing.  He was again treated at this facility in November 
1984 for the same diagnoses as well as lumbar and cervical 
strain and generalized osteoarthritis.  During his 
hospitalizations, the veteran again reported the same history 
of having injured his ankle in 1971 and that this injury, he 
maintained, caused his back and neck problems.  

In September 1983, Dr. Hernandez, M.D. noted that the veteran 
had suffered an occupational accident in which his spine was 
injured and he was diagnosed as having radiculopathy S1, 
left, as well as cervical radiculopathy.  Currently, physical 
examination revealed lumbosacral strain, radiculopathy of S1.  

October 1983 computerized tomographies of the lumbar and 
cervical spine showed degenerative changes, posterior 
articular processes, predominantly at the L4-L5 level; 
narrowing of the lateral recesses, L4 level bilaterally; 
spondylitic changes, predominantly low cervical spine; and 
narrowing of the intervertebral neural foraminae, 
predominately C5-C6 on the right and C6-C7 level on the left.  

A May 1984 VA orthopedic examination revealed cervicolumbar 
paravertebral muscle strain and myositis.  The veteran 
reported to this examination that his left ankle injury 
resulted in falls in which his low back and neck were 
injured.  VA neurological examination revealed that the 
veteran had cervicodorsolumbar "chyonitis"; cervical and 
lumbar radiculopathy by history; and cervical and lumbar 
herniated nucleus pulposus by history.  The veteran reported 
to this examiner that his left ankle injury resulted in falls 
in which his low back and neck were injured.  

Thereafter, a January 1998 MRI was received which showed 
herniated lumbar disc at L5-S1; narrowing of the 
intervertebral space, desiccation of the intervertebral disc, 
L5-S1; and loss of lumbar lordosis.  

A subsequent October 1999 medical report from Dr. Guzman 
noted that the veteran had a past history of irritability in 
the muscle supplied by L4-L5 on the left, compatible with 
radiculopathy L5-S1, more at left.  Current assessment was 
radiculopathy L5-S1; irritability in the muscles supplied by 
L4-L5, left; lumbosacral myositis.  

In March 2001, the veteran and Dr. Guzman testified at a 
personal hearing before a hearing officer at the RO.  At that 
time, with regard to the spine, Dr. Guzman indicated that the 
veteran's spine disability was also related to his left ankle 
disability.  

In May 2001, the veteran was afforded a VA spine examination.  
The veteran again reported that since 1971, he had fallen and 
sustained cervical and low back injuries.  The examiner also 
noted that the veteran had sustained a work-related injury to 
his low back and cervical spine areas in February 1981.  
Physical examination and claims file review resulted in 
diagnoses of left S1 radiculopathy by EMG as noted by Drs. 
Colon and Hernandez in 1983; C5-C6 radiculopathy on EMG as 
noted by Dr. Hernandez in 1982 and 1983; cervicolumbar 
myositis with a lumbar strain as noted by Dr. Hernandez in 
1983; degenerative joint disease of the cervical and lumbar 
spine as shown by CT scans in 1983; L5-S1 herniated nucleus 
pulposus by MRI of the lumbar spine on a private basis and as 
shown in VA records in 1998.  In sum, the examiner noted that 
the service medical records showed that in June 1971, the 
veteran was dismounting from a truck, fell to the ground, and 
suffered an injury to his left ankle, but he did not complain 
of cervical or low back pain; the veteran had a job-related 
injury to the back area in 1981 which was described as 
painful syndrome of the low back with evidence of L5-S1 
radiculopathy, and for which the veteran received disability; 
the veteran was hospitalized in 1982 for treatment and 
evaluation of cervical radiculopathy at C5-C6 as well as 
lumbosacral radiculopathy at L5-S1; the veteran was 
hospitalized in 1982 for treatment and evaluation of cervical 
radiculopathy, severe lumbar radiculopathy, severe cervical 
and lumbar strain, and generalized osteoarthritis; the 
service medical records are silent toward a low back or 
cervical condition and first seen for a low back disorder in 
1979 and suffered an industrial accident with injury to the 
low back in 1981.  The examiner stated that it was his 
opinion after reviewing all available evidence that the 
veteran's current spine disorder was not secondary to 
service-connected left ankle fracture and that his left leg 
disorder was a referred pain due to his herniated nucleus 
pulposus of the lumbar spine as confirmed by MRI.  

In May 2001, the veteran was afforded a VA joints 
examination.  The examiner stated that he reviewed the claims 
file.  At that time, the examiner determined that the veteran 
had discogenic disease of the spine which caused left leg 
pain.  

In sum, the veteran contends that his left ankle injury, 
sustained in 1971, caused him to thereafter fall.  In one of 
more of these falls, he maintains that he injured his spine.  
In addition, the veteran maintains that his chronic left 
ankle injury has caused a spine disorder.  The veteran as a 
lay person is not capable of providing an opinion regarding 
medical causation and any such statements are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran is competent to state that 
he suffered from a fall, but he is not capable to state that 
current spine disorder(s) is related to or the result of any 
particular fall or that they are due to left ankle 
disability.  

The record shows that the veteran has maintained for many 
years that his left ankle disorder caused him to fall and 
injure his spine.  His rendition of his medical history, 
however, is not supported by any documented medical history.  
There is no record of specific medical treatment following 
one of these alleged "falls."  Rather, when the veteran was 
treated by physicians over the years, he reported that he had 
a history of such falls.  The medical reports of record only 
recorded what the veteran told them regarding these falls.  
The documented medical evidence also shows that the veteran 
injured his spine in an industrial accident about 20 years 
ago and that he was compensated for this injury.  In March 
2001, the veteran and Dr. Guzman testified at a personal 
hearing before a hearing officer at the RO.  At that time, 
with regard to the back, Dr. Guzman indicated that the 
veteran's back disability was also related to his left ankle 
disability.  In order to verify if this statement was 
accurate, the veteran was thereafter afforded a VA 
examination.  The examiner stated that it was his opinion 
after reviewing all available evidence that the veteran's 
current spine disorder was not secondary to service-connected 
left ankle fracture.  

In weighing the evidence, the Board initially does not find 
the veteran's statements that he fell and injured his back 
due to his left ankle disorder to be credible.  While the 
veteran can certainly state that he fell and thereafter had 
back pain, there is no documentation of any fall.  There is 
only the veteran's own reports that he injured his back.  As 
noted, there is no medical evidence showing that the veteran 
fell and then sought medical attention.  The fact that the 
veteran maintains that these falls caused such spine problems 
is diminished by the fact that he never sought any medical 
attention following such a fall.  Further, the Board does not 
find probative the veteran's assertion that his current spine 
disorder is due to left ankle disorder as he is not capable 
of making that assertion.  Likewise, the medical opinions of 
record which indicated that the veteran had a spine disorder, 
to include Dr. Guzman's opinion, are based on an inaccurate 
history.  As such, they are of limited probative value.  The 
Board further notes that Dr. Guzman appears to relate current 
spine disorder to the veteran's left ankle disorder, other 
than due to a fall.  However, the Board finds that Dr. 
Guzman's medical opinion that current spine disorder is 
related to left ankle disorder to be outweighed by the 
opinion of the VA examiner who conducted the May 2000 spine 
examination.  Dr. Guzman only provided in his testimony 
general statements.  He did not review the veteran's past 
medical history of spine disorders to include all past 
medical diagnoses.  On the other hand, the VA examiner 
reviewed the veteran's complete medical history to include 
the veteran's statements and also evaluated the veteran on a 
physical examination.  This examiner concluded, as noted, 
that current spine disorder is not related to the veteran's 
left ankle disorder.  The Board finds this opinion to be more 
probative because the examiner reviewed in detail all past 
medical records and noted past diagnoses of spine disorders.  
In addition, the examiner had access to Dr. Guzman's opinion.  
The examiner synthesized all this information in making his 
conclusion that there is no relationship between current 
spine disorder(s) and the left ankle disorder.  

Therefore, as the Board finds more probative the opinion of 
the VA examiner, the Board finds that current spine disorders 
are not related to the veteran's service-connected left ankle 
disorder.  In light of the foregoing, the Board finds that 
secondary service connection is not warranted for any 
disorder of the spine.


Service Connection for a Psychiatric Disorder to include PTSD

As noted, the veteran served on active duty from January 1966 
to June 1968.  He thereafter served in the National Guard 
from October 1970 to September 1972 with periods of active 
duty training in June 1971 and July 1972.  

The service medical records are negative, in pertinent part, 
for complaints, findings, treatment, or diagnosis of a 
psychiatric disorder.  The discharge examination revealed 
normal psychiatric system.  

There are no medical records dated within one year of any 
period of service reflecting a diagnosis of a psychosis or 
any other psychiatric disorder.  

Post-service, the veteran was treated from September 1977 to 
October 1979 for severe psychotic depression by Dr. Cotti.  
Dr. Cotti noted that the veteran had served in Vietnam and 
had difficulty sleeping during that time.  He was also the 
victim of an assault at a furniture store which caused 
increased anguish and frightfulness and increased his use of 
alcohol.  In 1976, he was fired from his job which placed him 
in economically very bad shape.  Dr. Cotti opined that the 
veteran had few educational and economic resources which 
permitted him to adapt himself to the difficult situations of 
employment.  Dr. Cotti did not specifically relate a current 
psychiatric disorder to service.  

In February 1979, the veteran's application for VA disability 
compensation benefits was received.  He did not claim that he 
had a psychiatric disorder at that time. 

In the 1980's, the veteran was treated for back, neck, and 
ankle problems.  Also, in the 1980's, Dr. Colon treated the 
veteran and diagnosed him as having anxiety disorder with 
depressive features.  The veteran did not report any 
symptomatology associated with service to this physician and 
Dr. Colon did not relate a current psychiatric disability to 
service.  The veteran was also treated by Dr. Vilar.  Dr. 
Vilar diagnosed the veteran as having a "nervous disorder.  
He did not relate the psychiatric disability to service.

In May 1984, the veteran was afforded a VA psychiatric 
examination.  At the time of his psychiatric examination, the 
veteran reported that after he returned from Vietnam, his 
neuropsychiatric symptoms began.  Mental status examination 
resulted in a diagnosis of dysthymia disorder, chronic, with 
hysterical features, also called a depressive neurosis.  The 
examiner did not specifically relate current psychiatric 
disorder to service.  

In March 2001, the veteran and Dr. Guzman testified at a 
personal hearing before a hearing officer at the RO.  At that 
time, the veteran related that his unit was stationed in 
Sholay, Quan Tri, Dian Sing, and Kai Son in Vietnam.  He 
related that he shot a machine gun at the enemy and saw 
fellow soldiers killed.  He saw them shot in the head and saw 
body parts blown off.  After returning from Vietnam, the 
veteran stated that he began to suffer from psychiatric 
symptomatology such as being jumpy and being unable to sleep.  
Currently, he reported that he has trouble sleeping, crying 
spells, nightmares of Vietnam, and does not watch news 
reports or programs about war events.  The veteran and his 
representative maintained that the veteran has PTSD.  

Thereafter, 2 medical reports were received Dr. Cotti.  One 
report was dated in April 1984 and one was dated in June 
2001.  In the April 1984 report was a duplicate of his prior 
report.  In the June 2001 report, Dr. Cotti indicated that 
the veteran's severe psychotic depression and intense anxiety 
referred to in his prior medical report is now what is 
understood to be PTSD under the Diagnostic Statistical Manual 
III.  He stated that there was no doubt that the prior 
diagnosis should have corresponded to chronic PTSD.  

In May 2001, the veteran was afforded a VA psychiatric 
examination.  The examiner stated that she reviewed the 
claims file.  The examiner stated that the veteran had not 
been hospitalized and, in terms of psychiatric treatment, had 
begun psychiatric treatment with VA in 1998.  The examiner 
stated the veteran had been given disability by the State 
Insurance Fund for a back disorder and an emotional condition 
related to his physical condition.  She also noted that he 
was service-connected for a left ankle disorder.  The veteran 
reported that he saw soldiers killed during service and was 
exposed to a lot of enemy fire.  In one instance, his unit 
had killed an old Vietnamese man.  The examiner noted that 
the veteran gave a very dramatic account of the heat of the 
jungle, of being unable to bathe, and of helicopters that 
were downed by enemy fire.  The diagnosis was dysthymia with 
histrionic features.  The examiner concluded that there was 
no relationship between current diagnosis and service.  The 
examiner indicated that there was absolutely no evidence that 
the veteran's service in Vietnam had affected his overall 
behavior, his family life, his social relations, or his 
working history.  She stated that the veteran was married 
several months after he was discharged from the Marines and 
he also joined the National Guard.  He had no problems until 
he fractured his left ankle in 1961.  He did not have any 
other complaints until 1976 when he had an episode of 
hysterical origin and there was nothing else until he 
suffered a work-related injury.  The examiner noted that the 
reports made by Dr. Suria (Dr. Colon) and other 
neuropsychiatrists stated that the veteran's psychiatric 
disorder was related to his physical problems.  She noted 
that the veteran never mentioned anything about Vietnam until 
now.  It was noted that a social service investigation had 
been ordered.  

In June 2001, a social worker performed a social and 
industrial field survey.  It was noted, in pertinent part, 
that the veteran wore a neck collar and a leg brace and 
ambulated with a cane.  He complained of having insomnia and 
nightmares as well as other symptoms.  Two of his neighbors 
indicated that the veteran went in and out of his home 
several times a day and performed home chores.  One neighbor 
reported that the veteran was nervous and another reported 
that he did not wear any sort of prosthetic. 

With regard to service connection for a psychiatric disorder 
other than PTSD, a psychiatric disorder was not shown to have 
been present during the veteran's active service or while he 
was performing active duty training.  Moreover, as noted, a 
psychosis was not manifest within one year from the veteran's 
discharge from service.  Although there are post-service 
diagnoses of psychiatric disorders made from the late 1970's 
onward, none of these has been medically linked to the 
veteran's periods of service.  In sum, a psychiatric disorder 
was not incurred in or aggravated by service and a psychosis 
may not presumed to have so been incurred.  Further, a 
psychiatric disorder was not incurred in or aggravated while 
performing active duty training.  As such, the preponderance 
of the evidence if against the claim of service connection 
for a psychiatric disorder.  

The veteran and his representative contend that the veteran 
has PTSD.  Dr. Cotti has diagnosed the veteran as having PTSD 
and relates the PTSD to alleged combat service in Vietnam.  
However, when the veteran was afforded a VA psychiatric 
examination in May 2001, the examiner stated that the veteran 
had dysthymia and it was not related to service.  She 
indicated that the prior private diagnoses had indicated that 
the veteran's psychiatric disorder is related to his physical 
problems.  She also indicated that the criteria for PTSD had 
not been met. 

As previously noted, the veteran was awarded the Presidential 
Unit Citation.  Without conceding, that the veteran had 
combat service, the medical evidence must still show that he 
actually has PTSD.  In that regard, the Board has considered 
the veteran's contentions as well as the medical evidence.  
While the veteran may well believe that he has PTSD, he has 
not been shown to be a medical profession.  Since the veteran 
has not been shown to be capable of making medical 
conclusions, his statements regarding causation are not 
competent.  Espiritu.

In weighing the medical evidence, the Board notes that there 
is no diagnosis of PTSD until the recent medical report, 
dated in June 2001 of Dr. Cotti.  Dr. Cotti opined that his 
prior diagnosis of severe psychotic depression and intense 
anxiety referred to in his prior medical report dated in 
1984, reflecting treatment in the late 1970's, is now what is 
understood to be PTSD under the Diagnostic Statistical Manual 
III.  In contrast, the VA examiner in May 2001 opined that 
the veteran has dysthymia and does not meet the criteria for 
PTSD.  The Board finds that the opinion of the VA examiner is 
more persuasive than the opinion of Dr. Cotti.  Dr. Cotti was 
a treating physician of the veteran in the late 1970's.  The 
record does not show that Dr. Cotti has treated the veteran 
at any time since the late 1970's or that he has examined the 
veteran since the late 1970's.  He did not state the reasons 
why the veteran currently meets the criteria for PTSD or why 
he met that criteria in the 1970's.  Conversely, the VA 
examiner reviewed the entire claims file and explained why 
her diagnosis was consistent with the prior psychiatric 
diagnoses which did not relate any psychiatric disorder to 
service.  The examiner also reviewed the veteran's current 
rendition of the events that he alleges he experienced in 
Vietnam and noted that the veteran had never mentioned these 
events in the past.  In addition, she reviewed the veteran's 
past medical history and noted that there was absolutely no 
evidence that the veteran's service in Vietnam had affected 
his overall behavior, his family life, his social relations, 
or his working history.  The Board notes that the VA 
examiner's opinion coincides with the documentary record 
whereas the opinion of Dr. Cotti does not.  In sum, the Board 
finds that the opinion of the VA examiner, who examined the 
veteran in May 2001, is more persuasive and should therefore 
be afforded more probative value than the opinion of Dr. 
Cotti who last examined the veteran in 1979, over 20 years 
ago.  

As noted, service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The Board finds 
that the persuasive evidence of record establishes that the 
veteran does not currently have PTSD.  As such, the 
preponderance of the evidence if against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.  


ORDER

Entitlement to an increased rating for residuals of left 
ankle fracture is denied. 

Entitlement to service connection for a left leg disorder is 
denied.  

The claims of service connection for spine and psychiatric 
disorders are reopened.  

Entitlement to service connection for a spine disorder is 
denied.  

Entitlement to service connection for a psychiatric disorder 
to include PTSD is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

